Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2019

                                     No. 04-19-00698-CV

                       IN THE INTEREST OF J.R.B., JR., A CHILD,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02035
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
        Appellant made a request to proceed without payment of appellate filing fees in her
notice of appeal, and she filed a Statement of Inability to Afford Payment of Court Costs in this
court on November 1, 2019. Appellant did not file a Statement of Inability to Afford Payment of
Court Costs in the trial court. We grant appellant’s request to proceed without payment of
appellate filing fees. See TEX. R. APP. P. 20.1(c).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court